DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II (claims 13-22) in the reply filed on 05/17/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
The disclosure is objected to because of the following informalities:
The filed specification missing some headings, for example “BACKGROUND OF THE INVENTION”, “BRIEF SUMMARY OF THE INVENTION”, “DETAILED DESCRIPTION OF THE INVENTION”, etc.
Appropriate correction is required.

The abstract of the disclosure is objected to because the abstract should not point out to elements by numbers or figures.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lotto (U.S. Patent No. 4,101,363).
Regarding claim 13: Lotto discloses a method of manufacturing open-mouth bags (Fig. 10; via formed sealed bottom bag; “the cutting action and prevents the possibility of welding the web plies along the mouth of the bag”) from a supply (via R) of bag film (via W) wherein the bag film is transported along a conveying path (Figs. 1 & 2; via the shown conveying path A) and wherein a cutting means (via 30) of a cutting device (via 30) separates a predetermined film length (via the cut portion of web W) from the bag film (W) to form the bag body (via by sealing S) of an open-mouth bag (Fig. 10) and wherein the bag film (W) is moved relative to the bag body (Fig. 2 & 7; via retracted web in direction T; retraction actuator 114 “retract web clutched”) and a bottom seam (Fig. 2; via S.) is made by welding up to the bottom end of the bag body (via sealing station 30) to form an open-mouth bag (“the cutting action and prevents the possibility of welding the web plies along the mouth of the bag”).
Regarding claim 14: wherein the bag film (W) is retracted from the separated bag body (via formed/sealed bag) prior to welding the bottom end (“retracting the leading edge of the film a sufficient distance from the sealing and cutting station”; & Figs. 2 & 7).  
Regarding claim 15: wherein prior to separating the bag body from the bag film the bag film is fixed in front of the bag body and/or the bag film is fixed in the region of the bag body, see for example (Figs. 5-6; via W. at some point is fixed over 138).
Regarding claim 16: wherein the fixing of the bag film in front of the bag body is removed prior to retracting the bag film (Figs. 5C & 6).
Regarding claim 17: wherein during the welding the welding means (Fig. 2; via 122/124) reach at least up to, and in particular protrude beyond, the bottom end of the bag body (Fig. 10; via S.).
Regarding claim 18: wherein the bottom seam (S) of the bag body is welded with a product-proof margin up to the bottom end, see for example (Figs. 2, 6, & 10; via the shown seal thickness of S.).  
Regarding claim 19: wherein first the bag body is separated and thereafter the bottom seam is made, (Figs. 5-6; via the knife cut the web prior to the sealing takes place).  
Regarding claim 20: a bag body consisting at least partially of a bag film wherein the bag body is closed by a bottom seam (Figs. 2 & 10; via formed bag W, bottom seal S).  
Regarding claim 21: wherein the bottom seam (S) comprises a weld seam with a product-proof margin extending up to the bottom end (Figs. 8-9; via portion of the thickness of the S could be considered as proof margin).  
Regarding claim 22: wherein the bag body comprises gussets and/or corner welds (“Bottom weld bags are made by supplying the thermoplastic film in tubular form, whether it be gusseted or non-gusseted”).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited arts on PTO-892 suggesting the use of the claimed reversing mechanism or step of the web on the feeding station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731